In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Dutchess County, entered December 4, 1974, in favor of defendants, upon a jury verdict. Judgment affirmed, without costs. There is a fair interpretation of the evidence which supports the jury’s finding of contributory negligence. As to appellant’s other argument, we note that no exception or request to charge was made. The error was not so fundamental or so potentially confusing as to require a new trial in the interests of justice (see Whelehan v County of Monroe, 35 AD2d 774). Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.